988 F.2d 118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Robert DEMOS, Jr., Plaintiff-Appellant,v.Chase RIVELAND, Secretary of Corrections;  Howard Jeffries,Associate Superintendent;  Marjorie Owens,T.R.C.C. Mailroom Clerk;  Janet Barbour,Superintendents, T.R.C.C.,Defendants-Appellees.
No. 92-35414.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1993.*Decided March 10, 1993.

Appeal from the United States District Court for the Western District of Washington, No. CV-92-352-BJR(JLW);  Barbara J. Rothstein, District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before TANG, KOZINSKI and FERNANDEZ, Circuit Judges.

ORDER

1
Demos' first and second amended complaints did not comply with the requirement of Rule 8, Fed.R.Civ.P., that the complaint contain "a short and plain statement of the claim showing that the pleader is entitled to relief."   It was exceedingly difficult to discern Demos' allegations from his second amended complaint, and it was within the district court's discretion to dismiss the action without prejudice for failure to comply with the Federal Rules and prior court orders.


2
AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4